Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 10/10/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Claims 18-27 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-27 are rejected under 35 USC 103 as being unpatentable over Weimann et al. (US 20190110981).
A method for preparing a transdermal delivery cannabinoid composition (i.e. the composition is incorporated into a topical patch for transdermal delivery), the method comprising the process step of mixing/combining the claimed active ingredients (having an oil/lipid phase and water phase) of a cannabinoid, a surfactant (i.e. lecithin or oleic acid or stearic acid), a co-solvent (i.e. ethanol or propylene glycol or sorbitol or xylitol or glycerol) and water and in some embodiments, further comprising a stabilizer to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery when administered to a subject in need thereof for a medicinal purpose is claimed. 
Weimann teaches a transdermal delivery cannabinoid composition (i.e. the composition is incorporated into a topical patch for transdermal delivery comprising a patch reservoir back film and an adhesive-see paragraphs 0003-0004), which comprise or may comprise the mixing/combining of the claimed active ingredients (having an oil/lipid phase and water phase) of a cannabinoid, a surfactant (i.e. lecithin or oleic acid or stearic acid), a co-solvent (i.e. ethanol or propylene glycol or sorbitol or xylitol or glycerol) and water and in some embodiments, further comprising a stabilizer to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery when administered to a subject in need thereof for a medicinal purpose (see entire document including e.g. title, abstract, paragraphs 0002, 0003, 0004, 0008, 0018, 0019, 0020, 0021, 0051, 0052, 0054, 0055, 0056 and claims).
It would have been obvious to one of ordinary skilled in the art at the time the claimed invention was made to provide a transdermal delivery cannabinoid composition (i.e. the composition is incorporated into a topical patch for transdermal delivery), the method comprising the process step of mixing/combining the claimed active ingredients (having an oil/lipid phase and water phase) of a cannabinoid, a surfactant (i.e. lecithin or oleic acid or stearic acid), a co-solvent (i.e. ethanol or propylene glycol or sorbitol or xylitol or glycerol) and water and in some embodiments, further comprising a stabilizer to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery when administered to a subject in need thereof for a medicinal purpose based upon the beneficial teachings provide by Weimann as discussed above. Moreover, the adjustment of particular conventional working conditions (e.g., determining suitable amount/ranges of each claimed active ingredient therein and the modification of other commonly employed process mixing/combining steps to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. (Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) MPEP 2144.04. 		
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments submitted on 10/10/2022 regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that Applicant does not generally dispute the disclosure and teaching of Weimann as set forth by the Examiner in the Office Action.  However, for example, Weimann neither teaches nor discloses-in any manner-the limitation of “centrifugation to purify micelles and/or further create micelles” that is present in claim 18.  In fact, there is no discussion of micelles or centrifugation throughout the entirety of Weimann.  Those skilled in the art would not understand-merely based on the disclosure of a cannabinoid patch in Weimann-the method of claim 18, which specifies of step of centrifugation to purify micelles.  
In response, Applicant argument is not found persuasive because since Applicant is claiming a method of preparing a composition comprising (i.e. please note that “comprising” is open language) a mixture of the same claimed active ingredients within the same broad claimed amounts/ranges as Weimann 's composition, Examiner still maintains that one would expect by both mixing the same claimed active ingredients within the same claimed broad amounts/ranges, both Applicant’s composition and  Weimann’s composition would intrinsically create a composition of the formation of micelles such as in the form of micelles within a microemulsion.  Moreover, the adjustment of particular conventional working conditions (e.g., determining suitable amount/ranges of each claimed active ingredient therein and the modification of other commonly employed process mixing/combining steps such as the claimed purification step of centrifugation to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. (Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) MPEP 2144.04. 	
Moreover, Applicant argues that Applicant does not generally dispute the disclosure and teaching of Weimann as set forth by the Examiner in the Office Action. However, for example, Weimann neither teaches nor discloses the limitation of that specifics the mixing of the oil phase composition and the water phase composition “form micelles within a microemulsion” that is present in claim 21.  In fact, there is no discussion of micelles throughout the entirety of Weimann, despite discussion of an emulsion, there is nothing teaching that such an emulsion results in the formation of micelles.  Those skilled in the art would not understand-based exclusively on the disclosure of a cannabinoid patch in Weimann and what is generally known to those in the art-how to practice the missing limitations of method of claim 21.  
In response, Applicant argument is not found persuasive because since Applicant is claiming a method of preparing a composition comprising (i.e. please note that comprising is open language) a mixture of the same claimed active ingredients within the same broad claimed amounts/ranges as Weimann 's composition, Examiner still  maintains that one would expect by both mixing the same claimed active ingredients within the same claimed broad amounts/ranges, both Applicant’s composition and  Weimann’s composition would intrinsically create a composition of the formation of micelles such as in the form of micelles within a microemulsion.

Claims 18-27 are rejected under 35 USC 103 as being unpatentable over Smith et al. (US 20190133994).
Smith teaches a transdermal delivery cannabinoid composition (i.e. the composition is incorporated into a topical patch for transdermal delivery comprising a patch reservoir back film and an adhesive-see paragraphs 0096), which comprise or may comprise the mixing/combining of the claimed active ingredients (having an oil/lipid phase and water phase) of a cannabinoid, a surfactant (i.e. lecithin or isopropyl myristate or polysorbate or oleic acid), a co-solvent (i.e. ethanol or propylene glycol or glycerol) and water and in some embodiments, further comprising a stabilizer to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery when administered to a subject in need thereof for a medicinal purpose (see entire document including e.g. title, abstract, paragraphs 0007, 0008, 0006, 0009, 0017, 0056, 0058, 0081, 0094, 0096, 0099 and claims).  
It would have been obvious to one of ordinary skilled in the art at the time the claimed invention was made to provide a transdermal delivery cannabinoid composition (i.e. the composition is incorporated into a topical patch for transdermal delivery comprising a patch reservoir back film and an adhesive-see paragraphs 0096), which comprise or may comprise the mixing/combining of the claimed active ingredients (having an oil/lipid phase and water phase) of a cannabinoid, a surfactant (i.e. lecithin or isopropyl myristate or polysorbate or oleic acid), a co-solvent (i.e. ethanol or propylene glycol or glycerol) and water and in some embodiments, further comprising a stabilizer to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery when administered to a subject in need thereof for a medicinal purpose based upon the beneficial teachings provide by Smith as discussed above. Moreover, the adjustment of particular conventional working conditions (e.g., determining suitable amount/ranges of each claimed active ingredient therein and the modification of other commonly employed process mixing/combining steps to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. (Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) MPEP 2144.04. 		
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.
Applicant’s arguments submitted on 10/10/2022 regarding the USC 103 rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that that Applicant does not generally dispute the disclosure and teaching of Smith as set forth by the Examiner in the Office Action.  However, for example, Smith neither teaches nor discloses-in any manner-the limitation of “centrifugation to purify micelles and/or further create micelles” that is present in claim 18.  In fact, there is no discussion of micelles or centrifugation throughout the entirety of Smith.  Those skilled in the art would not understand-merely based on the disclosure of a cannabinoid patch in Smith-the method of claim 18, which specifies of step of centrifugation to purify micelles.  
In response, Applicant argument is not found persuasive because since Applicant is claiming a method of preparing a composition comprising (i.e. please note that comprising is open language) a mixture of the same claimed active ingredients within the same broad claimed amounts/ranges as Smith's composition, Examiner still  maintains that one would expect by both mixing the same claimed active ingredients within the same claimed broad amounts/ranges, both Applicant’s composition and Smith’s composition would intrinsically create a composition of the formation of micelles such as in the form of micelles within a microemulsion.  Moreover, the adjustment of particular conventional working conditions (e.g., determining suitable amount/ranges of each claimed active ingredient therein and the modification of other commonly employed process mixing/combining steps such as the claimed purification step of centrifugation to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. (Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) MPEP 2144.04. 	
        Moreover, Applicant argues that Applicant does not generally dispute the disclosure and teaching of Smith as set forth by the Examiner in the Office Action.  However, Smith utilizes “skin-adhesive polymer matrix” that “may be selected from any suitable polymer matrix able to carry and deliver the cannabis through the stratum corneum layer of the epidermis.”  The water soluble polymers recognized in Smith are “solvents.”  Further, when giving examples of said polymer matrix, Smith relies on polymers such as polyethylene glycol ether, polyethylene glycol, and propylene glycol in its formulations provided (see Smith, at para. [0058]).  However, these polymers are not non-ionic surfactants, but rather water-soluble polymers.  These polymers only slightly-lowers surface tension in comparison to surfactants.  To be a surfactant compound needs to have hydrophilic and hydrophobic compartments.  Therefore increasing H2O/PEG ratio these units will gradually hydrate without any agglomerate formation.
         Furthermore, Applicant argues that the surfactant described in the present invention are intended for creating micelles element in the emulsification process.  These structures rely heavily on the ability to create self-emulsifying drug delivery systems (SEDDS) (See, inter alia, Paras. [0010], [0040], and [0044]).  Further, Applicant contends that only very specific pharmaceutical excipient combinations actually lead to efficient self-emulsifying systems, and that there are few oral drug products on the pharmaceutical market formulated as SEDDS (see, inter alia, Para. [00410).  Therefore, one skilled in the art would have no motivation to combine the missing formation of micelles to perform this method, as the polymer-based systems of Smith are not capable of being truly utilized for SEDDS, due to not being a true surfactant, which is critical to forming the micelles during the emulsification process.  Without the micelles, the resultant suspension, and the emulsification process, those skilled in the art would have no reason to utilize the teachings of Smith in the manner disclosed in the present invention.  
In response, Applicant argument is not found persuasive because since Applicant is claiming a method of preparing a composition comprising (i.e. please note that “comprising” is open language-for example, open Language that appears that the cited reference of Smith’s active ingredients reads upon the claimed invention’s active ingredients such as the cited reference’s active ingredients of which comprise or may comprise the mixing/combining of the claimed active ingredients (having an oil/lipid phase and water phase) of a cannabinoid, a surfactant (i.e. lecithin or isopropyl myristate or polysorbate or oleic acid), a co-solvent (i.e. ethanol or propylene glycol or glycerol) and water and in some embodiments, further comprising a stabilizer to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch)) of a mixture of the same claimed active ingredients within the same broad claimed amounts/ranges as Smith 's composition, Examiner maintains that one would expect by both mixing the same claimed active ingredients within the same claimed broad amounts/ranges, both Applicant’s composition and Smith’s composition would intrinsically create a composition of the formation of micelles such as in the form micelles within a microemulsion.

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655